Citation Nr: 1727519	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1976 to November 1977, and from November 1981 to December 1982.  Thereafter he was a member of the National Guard and served on active duty from June 1989 to September 1991; August 1995 to June 1999; November 2001 to May 2002; and December 2004 to January 2006, when he was given a medical discharge.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia in which, in part, the appellant's claim of entitlement to service connection for gastroesophageal reflux disease (GERD) was denied.  

In October 2012, the appellant presented testimony during a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  The Board remanded the claim on appeal for additional development in March 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with gastroesophageal reflux disease (GERD) throughout the appeal period.

2.  GERD preexisted the appellant's period of active service that began in December 2006.

3.  The appellant's GERD did not undergo an increase in severity during service beyond its natural progression.


CONCLUSION OF LAW

The preexisting GERD was not aggravated by active service and therefore the criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his August 2007 application for benefits and in his May 2008 notice of disagreement (NOD), the appellant reported that he had been treated for GERD while on active duty.  The appellant testified during his October 2012 Travel Board hearing that his GERD first started in 2003.  He also testified that he was still receiving treatment for GERD.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

Here, VA's duty to notify was satisfied by a letter from the RO dated in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Notice addressing disability ratings and effective dates was also provided to the appellant in the December 2007 RO letter.  The Board therefore finds that the duty to notify has been satisfied in this case.

The duty to assist was also met in this case.  The appellant's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file, as have his Social Security Administration records.  The Veteran was afforded VA medical examinations in December 2007, and April 2015.

A remand issued by the Court or by the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained VA medical treatment records.  In addition, the RO afforded the appellant a VA medical examination and obtained a VA medical opinion as directed by the March 2013 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2015 VA examination was rendered by a medical professional, and the associated reports reflect review of the appellant's electronic claims file and medical treatment records.  The opinions included reference to the service medical records and demonstrated objective evaluations.  The examiner was able to assess the nature, onset date and severity of the appellant's claimed GERD. 

The Board finds the April 2015 examination report to be sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the medical opinions were in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

The appellant's final period of active duty service was from December 2004 to January 2006.  Three forms were completed in connection with the appellant's October 31, 2004 service entrance examination.  While the DD Form 2808, Report of Medical Examination, included a notation that no defects or diagnoses were noted, the examiner wrote on the DD Form 2807-1, Report of Medical History, under the section for the examiner's summary and elaboration of all pertinent data, that the appellant had GERD controlled with Prevacid.  In addition, the DA Form 7349, Annual Medical Certificate, states that the appellant was currently taking Prevacid; that he had been seen by a doctor for heartburn and prescribed Prevacid since his last physical examination; that he had been sent to a gastrointestinal specialist, given an upper GI examination and been prescribed Prevacid since his last physical examination; and that he had been taking prescription Prevacid since his last examination.  Furthermore, a December 12, 2004 service medical treatment record states that the appellant was currently taking Lansoprazole (which is sold under the brand name Prevacid) and that that prescription had been filled in March 2004.  

Based on these documents, the Board finds that the appellant's GERD was noted on entry to active duty.  However, even if the appellant's GERD is not considered to have been noted on entry, there is clear and convincing evidence that the appellant's GERD preexisted his entry to active duty in December 2004.  In addition to the documents noted above, the appellant testified that his GERD began in 2003, prior to his entry into his last period of active duty.  See Travel Board Hearing Transcript, page 11.  Furthermore, the appellant stated during his December 2007 VA medical examination that he had had GERD for five years which puts its onset prior to December 2004, and the physician who conducted the April 2015 VA examination stated that there was clear and convincing evidence that the appellant's GERD predated his entry into service in December 2004.

As it has been determined that the appellant's GERD was a preexisting condition at the time of his December 2004 entry into active duty, the next question to be considered is whether or not the GERD was aggravated between December 2004 and January 2006.  The appellant has not presented any evidence other that his own statements to support his contention that his GERD was aggravated by service.  To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's GERD, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

In addition, there is clear and convincing evidence that the appellant's GERD was not aggravated during his period of active service from December 2004 to January 2006.  On his October 2004 report of medical history, the appellant reported that he experienced frequent indigestion or heartburn.  As previously noted, the appellant was given a medical discharge in January 2006.  However, the reports associated with the appellant's November 2005 Medical Evaluation Board (MEB) proceedings, while listing seven different medical conditions that formed the basis of the appellant's discharge, do not include any mention of the appellant's GERD.  A medical clinic note, dated in May 2005, states that the appellant had undergone an upper endoscopy for esophageal reflux in March 2004 which was a normal study.  The appellant's GERD was described as well controlled with daily Prevacid.  His heartburn was stated to be controlled with medication with the appellant having a normal appetite with no belching, bloating or abdominal pain.  The report of the medical examination conducted in October 2005 indicates that the appellant had chronic GERD and the associated report of medical history includes the notation that the appellant had heartburn every day that was being treated with Prevacid.  However, the appellant did not manifest any weight loss as the medical examinations reflect a weight gain of four pounds between October 2004 and October 2005.  Furthermore, there are multiple notations in the appellant's service medical treatment records that indicate that the appellant did not report GI symptoms during his review of systems (ROS) and that his problem list did not include GERD.  For example, a note dated December 14, 2005 states that the appellant did not have any GI symptoms and that his heartburn was controlled with Prevacid.  

Postservice, a March 2007 VA treatment note indicated that the appellant's heartburn was helped with Prevacid.  The appellant reported having constant subjective symptoms of heartburn and indigestion during his VA medical examination conducted in December 2007, while the report of an August 2010 medical examination conducted in association with the appellant's application for Social Security Administration (SSA) disability benefits indicates that the appellant reported having midepigastric postprandial burning pain that was quickly relieved by antacids.  The examining physician stated that there was no evidence of complications from the GERD on physical examination.  The January 2012 denial of the appellant's claim for SSA benefits stated that the medical evidence of record for the period from September 2008 to December 2010 did not establish that the appellant's GERD had any more than a minimal effect on the appellant's ability to do basic physical work activities.  A March 2015 VA treatment report indicated that the appellant continued to take a single medication for his GERD.  

In April 2015, the appellant underwent an upper GI series that revealed a normal esophageal mucosal pattern without evidence of GERD.  During the associated VA medical examination, the appellant reported that his GERD had flared in 2005 and that he had had frequent episodes of reflux.  He said that he currently took one dose of medication per day and that his symptoms were controlled with medication and eating habits.  The examiner noted that GERD can have episodic increases but stated that the appellant's service medical records did not document any increase in clinic visits due to his GERD-related symptoms or an increase in medication dosage or a change in medication due to uncontrolled GERD-related symptoms.  

Therefore, the Board finds that the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is rebutted by clear and unmistakable evidence demonstrating that the appellant's preexisting GERD did not undergo a permanent worsening beyond normal progression during his period of active service from December 2004 to January 2006 - rather, there was no increase in severity at all.  Indeed, no permanent increase in severity has been documented to date.  Accordingly, service connection based on aggravation of the pre-existing GERD is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 


ORDER

Service connection for GERD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


